           Case PAE/2:20-cv-02832 Document 1 Filed 07/13/20 Page 1 of 2



                   BEFORE THE UNITED STATES JUDICIAL PANEL ON
                            MULTIDISTRICT LITIGATION


IN RE: COVID-19 BUSINESS                             MDL No. 2942
INTERRUPTION PROTECTION
INSURANCE LITIGATION



                              AMENDED PROOF OF SERVICE

       In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial

Panel on Multidistrict Litigation, I hereby certify that on July 10, 2020, copies of the foregoing

ACE Fire Underwriters Insurance Company’s Notice of Potential Tag-Along Action and the

exhibits thereto (Dkt. 674) were served electronically via the Judicial Panel on Multidistrict

Litigation’s CM/ECF system on all parties registered with the CM/ECF system. Additionally, on

July 13, 2020, copies were served via United States mail on the following party at the following

address:


       Via U.S. Mail

       Gary F. Lynch
       CARLSON LYNCH LLP
       1133 Penn Avenue, 5th Floor
       Pittsburgh, PA 15222
       Tel: (412) 322-9243
       Fax: (412) 231-0246
       glynch@carlsonlynch.com

       Attorneys for Plaintiff Susan Spath
       Hegedus, Inc. d/b/a Kern & Co.


Chubb Limited could not be served because it is a foreign defendant.
         Case PAE/2:20-cv-02832 Document 1 Filed 07/13/20 Page 2 of 2



Dated: July 13, 2020                      O’MELVENY & MYERS LLP
                                          RICHARD B. GOETZ


                                          By: /s/ Richard B. Goetz
                                              Richard B. Goetz
                                              O’MELVENY & MYERS LLP
                                              400 South Hope Street, 18th Floor
                                              Los Angeles, CA 90071
                                              Telephone: (213) 430-6000
                                              Facsimile: (213) 430-6407
                                              rgoetz@omm.com

                                          Attorneys for Defendant ACE FIRE
                                          UNDERWRITERS INSURANCE
                                          COMPANY




                                      2
